DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-8, 10, 11, 13, 14, 17, 19-21, 23, 25-34 and 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for a system or method to extract water from ambient air using a thermal unit to heat a regeneration fluid, a continuous desiccant unit with a desorption zone to receive the regeneration fluid, a batch desiccant with a regeneration inlet to receive the regeneration fluid, and a condenser to produce liquid water from the regeneration fluid, in combination with the other recited structural limitations or process steps.  The closest prior art to WO 2016/081863 A1 discloses an ambient air water extraction arrangement including a continuous desiccant, a thermal unit, a regeneration gas path, and a condenser, but fails to suggest also using a batch desiccant configured to receive the regeneration fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose rotary adsorbent units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl